Exhibit 10.14

 

FIRST AMENDMENT (2018-1) TO THE

AMPHENOL CORPORATION SUPPLEMENTAL EMPLOYEE RETIREMENT PLAN

AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2009

 

Pursuant to Section 5.1 of the Amphenol Corporation Supplemental Employee
Retirement Plan as amended and restated effective January 1, 2009 (the "Plan"),
the Plan is hereby amended as follows, effective December 31, 2018, to include a
new class of eligible Participants consisting of certain employees whose accrued
benefit under the Pension Plan for Employees of Amphenol Corporation is frozen
pursuant to Sections 4.1(b)(i) and 4.1(c) of such plan as a result of becoming a
Highly Compensated Employee, as defined therein, in order to provide them with a
nonqualified benefit equal to the benefit lost in the Pension Plan for Employees
of Amphenol Corporation as a result of such freeze.  In order to accomplish this
result, the following amendments are made to the Plan:

 

1.         Section 2.1 shall be amended to add a new subsection (c) to read as
follows:

 

(c).  Participation as a Result of December 31, 2018 Freeze.  Notwithstanding
subsections (a) and (b), an employee who ceases to be a “Grandfathered
Participant” in the Pension Plan for Employees of Amphenol Corporation  (the
“Amphenol Corporation Basic Plan”) on or after December 31, 2018 pursuant to
Sections 4.1(b)(i) and 4.1(c) of the Amphenol Corporation Basic Plan as a result
of becoming a Highly Compensated Employee, as defined in the Amphenol
Corporation Basic Plan, shall become a Participant in this Plan on the day
following the date on which such cessation occurs.  Such Participant shall be
referred to as a “2018 Freeze Participant.”

 

2.         Section 2.2 shall be amended to add a semi-colon and new language to
the last sentence thereof to read as follows:

 

           ; provided further that the foregoing proviso shall not apply to a
2018 Freeze Participant.

 

3.         Section 3.2 is amended by adding a new second paragraph to read as
follows:

Notwithstanding the previous paragraph, the Supplemental Retirement Plan Benefit
payable to a 2018 Freeze Participant as of the Benefit Commencement Date shall
be calculated as: an annual benefit, payable in the Normal Form provided under
the Amphenol Corporation Basic Plan, equal to (a) less (b), where:

 

(a)         is the annual benefit which is derived from Employer and Employee
contributions, if any, payable to the Participant or Participant’s Surviving
Spouse or other applicable beneficiary, if any, under the Amphenol Corporation
Basic Plan as of the Participant’s Benefit Commencement Date, such benefit to be
calculated:

 

(i)        as if the compensation limitation imposed to determine benefits by
Section 401(a)(17) of the Code was $500,000 for Plan Years prior to 2007, and
3.33 multiplied by the Section 401(a)(17) limitation for the applicable Plan
Year for 2007 and subsequent Plan Years;







--------------------------------------------------------------------------------

 



(ii)       without regard to any limitations under Code Section 415;

 

(iii)      for a Participant who receives a portion of his or her remuneration
from the Employer or a Participating Employer under the Basic Retirement Plan
and a portion from a Foreign Subsidiary (that is not a Participating Employer in
the Basic Retirement Plan), as if the definition of compensation under the Basic
Retirement Plan includes compensation paid, on or after January 1, 2004, by such
Foreign Subsidiary; provided, however, that such Participant is not eligible to
participate in a plan of deferred compensation provided by such Foreign
Subsidiary, or any person or corporation other than the Employer, with respect
to such remuneration; and

 

(iv)      as if the 2018 Freeze Participant’s benefit thereunder had not been
frozen as a result of becoming a Highly Compensated Employee;

 

(b)        is the annual benefit which is derived from Employer and Employee
contributions, if any, and which would be payable to the Participant or the
Participant’s Surviving Spouse or other applicable beneficiary, if any, under
the Amphenol Corporation Basic Plan if benefits commenced under that plan on the
Participant’s Benefit Commencement Date under this Plan.

 

 

 

 

 

 

AMPHENOL CORPORATION

 

Dated: October 29, 2018

By:

/s/ David Silverman

 

Its:

Vice President, Human Resources

 



--------------------------------------------------------------------------------